DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 26 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 03 February 2022 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a device comprising: an eye-tracking unit configured to detect eye-tracking information associated with a user’s eye; and an optical system comprising: a light engine for emitting light rays; a display engine comprising a plurality of lenses for reflecting the light rays; and adaptive optics comprising a plurality of corrective elements associated with the plurality of lenses, the adaptive optics being configured to adjust a subset portion of the plurality of corrective elements to modify local refractive indexes associated with the subset portion and correct the light rays that are within an area associated with the eye- tracking information to be parallel.
None of the prior art of record alone or in combination discloses the claimed invention.
Waldern et al. (US 2001/0043163) discloses a device (see figures 1, 2, and 9, for instance) comprising: an eye-tracking unit (see fig. 9) configured to detect eye-tracking information associated with a user’s eye ([0023]); and an optical system comprising: a light engine (24) for emitting light rays; a display engine (22) comprising a plurality of lenses for reflecting the light rays ([0112]); and adaptive optics ([0112]) comprising a plurality of corrective elements (13) associated with the plurality of lenses. 
However, Waldern does not expressly disclose the adaptive optics being configured to adjust a subset portion of the plurality of corrective elements to modify local refractive indexes associated with the subset portion and correct the light rays that are within an area associated with the eye- tracking information to be parallel, nor would it have been obvious to do so in combination.
Claims 2-7, 9-10 and 21-31 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/12/2022